     Case 2:20-cv-00087-LGW-BWC Document 5 Filed 09/11/20 Page 1 of 6                                         FILED
                                                                                                   John E. Triplett, Acting Clerk
                                                                                                    United States District Court

                                                                                               By Crobinson at 9:06 am, Sep 11, 2020



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF GEORGIA
                                 BRUNSWICK DIVISION


    RYAN GUSTAFSON,

                  Petitioner,                                      CIVIL ACTION NO.: 2:20-cv-87

          v.

    LINDA GETER,

                  Respondent.


      ORDER AND MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

        This matter comes before the Court upon Petitioner Ryan Gustafson’s (“Gustafson”)

failure to comply with the Court’s August 21, 2020 Order. Doc. 3. For the following reasons, I

RECOMMEND the Court DISMISS without prejudice Gustafson’s Petition for failure to

follow the Court’s Order, DIRECT the Clerk of Court to CLOSE this case and enter the

appropriate judgment of dismissal, and DENY Gustafson leave to appeal in forma pauperis. 1




1
           A “district court can only dismiss an action on its own motion as long as the procedure employed
is fair. . . . To employ fair procedure, a district court must generally provide the plaintiff with notice of its
intent to dismiss or an opportunity to respond.” Tazoe v. Airbus S.A.S., 631 F.3d 1321, 1336 (11th Cir.
2011) (citations and internal quotation marks omitted). A magistrate judge’s Report and
Recommendation provides such notice and opportunity to respond. See Shivers v. Int’l Bhd. of Elec.
Workers Local Union, 349, 262 F. App’x 121, 125, 127 (11th Cir. 2008) (indicating that a party has
notice of a district court’s intent to sua sponte grant summary judgment where a magistrate judge issues a
report recommending the sua sponte granting of summary judgment); Anderson v. Dunbar Armored, Inc.,
678 F. Supp. 2d 1280, 1296 (N.D. Ga. 2009) (noting that report and recommendation served as notice that
claims would be sua sponte dismissed). This Report and Recommendation constitutes fair notice to
Gustafson that his suit is due to be dismissed. As indicated below, Gustafson will have the opportunity to
present his objections to this finding, and the presiding district judge will review de novo properly
submitted objections. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72; see also Glover v. Williams, No.
1:12-CV-3562, 2012 WL 5930633, at *1 (N.D. Ga. Oct. 18, 2012) (explaining that magistrate judge’s
report and recommendation constituted adequate notice and petitioner’s opportunity to file objections
provided a reasonable opportunity to respond).
     Case 2:20-cv-00087-LGW-BWC Document 5 Filed 09/11/20 Page 2 of 6



I DENY as moot Gustafson’s Motion for Leave to Proceed in Forma Pauperis in this Court.

Doc. 2.

                                           BACKGROUND

          On August 20, 2020, Gustafson filed his 28 U.S.C. § 2241 Petition for Writ of Habeas

Corpus. Doc. 1. Gustafson also filed a Motion for Leave to Proceed in Forma Pauperis, doc. 2.

The Court deferred ruling on Gustafson’s Motion because he did not submit his Motion on this

Court’s preferred form. Doc. 3. The Court directed Gustafson to submit his application on the

form the Clerk of Court was to furnish within 14 days of the August 21, 2020 Order. Id. at 1.

The Court advised Gustafson his failure to timely comply with this Court’s directive would result

in the dismissal of his Complaint. Id. That Order was not returned to the Court as undeliverable

or as otherwise failing to reach Gustafson. These 14 days have elapsed, and Gustafson has not

responded to the Court’s Order.

                                            DISCUSSION

          The Court must now determine how to address Gustafson’s failure to comply with this

Court’s Order. For the reasons set forth below, I RECOMMEND the Court DISMISS without

prejudice Gustafson’s Petition. I also RECOMMEND the Court DIRECT the Clerk of Court

to CLOSE this case and enter the appropriate judgment of dismissal and DENY Gustafson leave

to appeal in forma pauperis.

I.        Dismissal for Failure to Follow This Court’s Order

          A district court may dismiss a petitioner’s claims for failure to prosecute pursuant to

Federal Rule of Civil Procedure 41(b) and the court’s inherent authority to manage its docket.




                                                   2
    Case 2:20-cv-00087-LGW-BWC Document 5 Filed 09/11/20 Page 3 of 6



Link v. Wabash R.R. Co., 370 U.S. 626 (1962); 2 Coleman v. St. Lucie Cty. Jail, 433 F. App’x

716, 718 (11th Cir. 2011) (citing Fed. R. Civ. P. 41(b) and Betty K Agencies, Ltd. v. M/V

MONADA, 432 F.3d 1333, 1337 (11th Cir. 2005)). In particular, Rule 41(b) allows for the

involuntary dismissal of a petitioner’s claims where he has failed to prosecute those claims,

comply with the Federal Rules of Civil Procedure or local rules, or follow a court order. Fed. R.

Civ. P. 41(b); see also Coleman, 433 F. App’x at 718; Sanders v. Barrett, No. 05-12660, 2005

WL 2640979, at *1 (11th Cir. Oct. 17, 2005) (citing Kilgo v. Ricks, 983 F.2d 189, 192 (11th Cir.

1993)); cf. Local R. 41.1(b) (“[T]he assigned Judge may, after notice to counsel of record, sua

sponte . . . dismiss any action for want of prosecution, with or without prejudice[,] . . . [based on]

willful disobedience or neglect of any order of the Court.” (emphasis omitted)). Additionally, a

district court’s “power to dismiss is an inherent aspect of its authority to enforce its orders and

ensure prompt disposition of lawsuits.” Brown v. Tallahassee Police Dep’t, 205 F. App’x 802,

802 (11th Cir. 2006) (quoting Jones v. Graham, 709 F.2d 1457, 1458 (11th Cir. 1983)).

        It is true that dismissal with prejudice for failure to prosecute is a “sanction . . . to be

utilized only in extreme situations” and requires that a court “(1) conclud[e] a clear record of

delay or willful contempt exists; and (2) mak[e] an implicit or explicit finding that lesser

sanctions would not suffice.” Thomas v. Montgomery Cty. Bd. of Educ., 170 F. App’x 623,

625–26 (11th Cir. 2006) (quoting Morewitz v. West of Eng. Ship Owners Mut. Prot. & Indem.

Ass’n (Lux.), 62 F.3d 1356, 1366 (11th Cir. 1995)); see also Taylor v. Spaziano, 251 F. App’x

616, 619 (11th Cir. 2007) (citing Morewitz, 62 F.3d at 1366). By contrast, dismissal without

prejudice for failure to prosecute is not an adjudication on the merits, and, therefore, courts are



2
        In Wabash, the Court held that a trial court may dismiss an action for failure to prosecute “even
without affording notice of its intention to do so.” 370 U.S. at 633. However, in this case, Gustafson was
forewarned of the consequences of failing to comply with this Court’s Order. Doc. 3 at 1.


                                                    3
      Case 2:20-cv-00087-LGW-BWC Document 5 Filed 09/11/20 Page 4 of 6



afforded greater discretion in dismissing claims in this manner. Taylor, 251 F. App’x at 619;

see also Coleman, 433 F. App’x at 719; Brown, 205 F. App’x at 802–03.

         While the Court exercises its discretion to dismiss cases with caution, dismissal of this

action without prejudice is warranted. See Coleman, 433 F. App’x at 719 (upholding dismissal

without prejudice for failure to prosecute, where plaintiff did not respond to court order to supply

defendant’s current address for purpose of service); Brown, 205 F. App’x at 802–03 (upholding

dismissal without prejudice for failure to prosecute, where plaintiff failed to follow court order to

file amended complaint and court had informed plaintiff that noncompliance could lead to

dismissal).

         Gustafson failed to follow this Court’s Order, despite having ample opportunity to do so

and being forewarned of the consequences of his failure to do so. Doc. 3. Thus, the Court

should DISMISS without prejudice Gustafson’s § 2241 Petition. Doc. 1.

II.      Leave to Appeal in Forma Pauperis

         The Court should also deny Gustafson leave to appeal in forma pauperis. Though

Gustafson has not yet filed a notice of appeal, it would be appropriate to address that issue in the

Court’s order of dismissal. See Fed. R. App. P. 24(a)(3) (trial court may certify that appeal is not

taken in good faith “before or after the notice of appeal is filed”).

         An appeal cannot be taken in forma pauperis if the trial court certifies, either before or

after the notice of appeal is filed, that the appeal is not taken in good faith. 28 U.S.C.

§ 1915(a)(3); Fed. R. App. P. 24(a)(3). Good faith in this context must be judged by an objective

standard. Busch v. County of Volusia, 189 F.R.D. 687, 691 (M.D. Fla. 1999). A party does not

proceed in good faith when he seeks to advance a frivolous claim or argument. See Coppedge v.

United States, 369 U.S. 438, 445 (1962). A claim or argument is frivolous when it appears the




                                                   4
   Case 2:20-cv-00087-LGW-BWC Document 5 Filed 09/11/20 Page 5 of 6



factual allegations are clearly baseless or the legal theories are indisputably meritless. Neitzke v.

Williams, 490 U.S. 319, 327 (1989); Carroll v. Gross, 984 F.2d 392, 393 (11th Cir. 1993). An in

forma pauperis action is frivolous and not brought in good faith if it is “without arguable merit

either in law or fact.” Napier v. Preslicka, 314 F.3d 528, 531 (11th Cir. 2002); see also Brown v.

United States, Nos. 407CV085, 403CR001, 2009 WL 307872, at *1–2 (S.D. Ga. Feb. 9, 2009).

          Based on the above analysis of Gustafson’s failure to follow this Court’s Order, there are

no non-frivolous issues to raise on appeal, and an appeal would not be taken in good faith. Thus,

the Court should DENY Gustafson in forma pauperis status on appeal.

                                           CONCLUSION

          I RECOMMEND the Court DISMISS without prejudice Gustafson’s Petition for

failure to follow the Court’s Order, DIRECT the Clerk of Court to CLOSE this case and enter

the appropriate judgment of dismissal, and DENY Gustafson leave to appeal in forma pauperis.

I DENY as moot Gustafson’s Motion for Leave to Proceed in Forma Pauperis in this Court.

Doc. 2.

          The Court instructs any party seeking to object to this Report and Recommendation to

file specific written objections within 14 days of the date on which this Report and

Recommendation is entered. Any objections asserting that the undersigned failed to address any

contention raised in the pleading must also be included. Failure to do so will bar any later

challenge or review of the factual findings or legal conclusions herein. See 28 U.S.C.

§ 636(b)(1)(C); Thomas v. Arn, 474 U.S. 140 (1985). A copy of the objections must be served

upon all other parties to the action.

          Upon receipt of objections meeting the specificity requirement set out above, a United

States District Judge will make a de novo determination of those portions of the report, proposed

findings, or recommendation to which objection is made and may accept, reject, or modify, in


                                                   5
   Case 2:20-cv-00087-LGW-BWC Document 5 Filed 09/11/20 Page 6 of 6



whole or in part, the findings or recommendations made herein. Objections not meeting the

specificity requirement set out above will not be considered by the District Judge. A party may

not appeal a Magistrate Judge’s report and recommendation directly to the United States Court of

Appeals for the Eleventh Circuit. Appeals may be made only from a final judgment entered by

or at the direction of a District Judge.

        SO ORDERED and REPORTED and RECOMMENDED, this 11th day of September,

2020.




                                           _____________________________________
                                           BENJAMIN W. CHEESBRO
                                           UNITED STATES MAGISTRATE JUDGE
                                           SOUTHERN DISTRICT OF GEORGIA




                                                   6
